EXHIBIT 99.3 The information contained in this report constitutes a translation of the report published by the Company.The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version and the only one having legal effect.This translation was prepared for convenience purposes only. Update of chapter A (Description of Company Operations)1 of the periodic report for 2010 (the “periodic report”) of Bezeq – the Israel Telecommunications Corporation Limited (“the Company”) 1. Description of general development of the Bezeq Group's business Section 1.1 – Bezeq Group activities and business development Section1.1.1 – General Following are details of the current holdings in the Company including the fully diluted holdings, assuming exercise of all the options allotted to the Group’s employees and managers at September 30, 2011 and November 8, 2011 (the calculation is, inter alia, subsequent to the acquisition of Company shares by B Communications as described in the update to Section 1.3.1): Percentage of holdings Shareholders At September 30, At November 8, Fully diluted at November 8, 20112 B Communications (through B Tikshoret) % % % The public % % % Section 1.3 – Investments in equity and share transactions On June 1, 2011 the Company published a shelf prospectus for the issuance of shares, debentures, convertible debentures, stock options, debenture options and marketable securities, in the scope and according to the terms set out in the shelf offering memorandums, insofar as these will be issued by the Company in the future ("the Shelf Prospectus").Subsequently, on June 22, 2011, the Company published an amendment to the shelf prospectus in which various changes were made to the conditions of the debentures and the deed of trust.On this subject, see also the Company's reports from June 1, 2011 and June 22, 2011 that include (respectively) the shelf prospectus and the amendment to the shelf prospectus. On June 29, 2011, the Company published a shelf offering memorandum in which context debentures (Series 6-8) were offered to the public.Concerning this memorandum and the issue of the said debentures, see the update to Section 2.13. Section 1.3.1 – Transactions in Bezeq shares On March 10, 2011 the Company's controlling shareholder, B Communications, acquired (through B Tikshoret) 15,072,168 of Bezeq's shares at a transaction rate of NIS 10.055 per share so that immediately after this acquisition, the balance of its holdings rose to 829,283,713 Company shares and its holdings in the Company rose to 30.84% (29.62% in full dilution). On March 14, 2011 the Company's controlling shareholder, B Communications, acquired (through B Tikshoret) 14,590,000 of Bezeq's outstanding shares at a transaction rate of NIS 10.1716 per share so that immediately after this acquisition, the balance of its holdings increased to 843,873,713 Company shares and its holdings in the Company rose to 31.37% (30.14% in full dilution). 1 The update is pursuant to Article 39A of the Securities Regulations (Periodic and Immediate Reports, 5730-1970), and includes material changes or innovations that have occurred in the corporation in any matter which must be described in the periodic report. The update relates to the Company's periodic report for the year 2010 and relates to the section numbers in Chapter A (Description of Company Operations) in the said periodic report. 2 The calculation of full dilution assumes that all the allotted options will be exercised into shares. In view of the mechanism of net exercise of stock appreciation rights in the plan for managers and senior employees of the Group from November 2007 and the employee stock option plan (2010), this assumption is theoretical only, since in practice, under the terms of the plan and according to the outlines, offerees who exercise the options will not be allocated the full number of shares underlying them, but only the number of shares that reflects the amount of the financial benefit embodied in the options. 2 Section 1.4 - Distribution of dividends Section 1.4.2 – Distribution of dividends On April 13, 2011, the general meeting of the Company's shareholders (further to a recommendation of the board of directors from March 7, 2011) approved the distribution of a cash dividend to the Company's shareholders in the total sum of NIS 1,163 million, which on the determining date for the distribution (May 4, 2011) represented NIS 0.4305716 per share and 43.05716% of the Company's issued and paid-up capital. The dividend was paid on May 19, 2011 (together with the first portion of the special dividend, as described in the update to section 1.4.3). On September 7, 2011, the General Meeting of the Company's shareholders (further to a recommendation of the board of directors from August 1, 2011), approved the distribution of a cash dividend to the Company's shareholders in the total sum of NIS 992 million, which on the determining date for the distribution (September 18, 2011) is NIS 0.3662451 per share and 36.62451% of the Company's issued and paid-up share capital. The dividend was paid on October 5, 2011 (together with the second portion of the special distribution, as specified in the update to Section 1.4.3). The outstanding, distributable profits at the reporting date are NIS 550 million.3 Section 1.4.3 – Distribution that does not pass the profit test On March 31, 2011 the Tel Aviv District Court (Economic Department) approved a distribution which does not pass the profit test, in a total amount of NIS 3 billion which will be distributed to the Company's shareholders in six equal semi-annual payments from 2011 until 2013 (the "Special Distribution"). Pursuant thereto, on May 19, 2011 the first portion of this distribution was distributed in a total amount of NIS 500 million (which on the record date for the distribution (May 4, 2011) represented NIS 0.1851125 per share and 18.51125% of its issued and paid-up capital), together with the distribution of the regular dividend as described in the update to section 1.4.2, and on October 5, 2010 the second portion of this special distribution was distributed in the amount of NIS 500 million, which at the determining date for the distribution (September 18, 2011) was NIS 0.1845993 per share and 18.45993% of the Company's issued and paid-up capital), together with the current dividend, as specified in the update to Section 1.4.2. The Company recorded a liability in its financial statements at March 31, 2011 for the whole sum of the special distribution. In this instance, see also Note 6.5 to the Company's Consolidated Financial Statements for the period ended September 30, 2011. On July 3, 2011, the bearer of a Company debenture (Series 5) applied to the Tel Aviv District Court (Economic Department) to instruct the Company to submit an up-to-date opinion and to allow responses to be submitted in view of the revised opinion, including the filing of objections, and this given that in the applicant's opinion circumstances have changed that justify a re-examination of the Company's solvency: an immediate raising of debt by the Company in the amount of NIS 3 billion (instead of from 2011-2013, pursuant to the assumption in the economic opinion that was attached to the Company's request), and a change in Midroog's rating outlook for the Company to negative.On July 10, 2011, the Company filed its response to the application stating that the application should be rejected as circumstances have not changed as alleged by the applicant and/or that justify a re-examination of the resolution pertaining to the special distribution and due to the fact that this resolution is final and absolute. On July 25, 2011, pursuant to the court's ruling, the Company received a response to the application and the Company's response from the ISA, in which context the ISA did not discuss the subject of the application – whether or not circumstances had changed since the date of the court ruling.Nevertheless, the ISA is of the opinion that should there be a significant deterioration of the Company's financial position between the date of giving the obligation and receiving approval for the distribution, and the payment date of the dividend, the Company's board of directors would be well advised to reassess the Company's compliance with the distribution tests, and if there are insufficient distributable profits, it should re-apply for the court's approval, unless the court ruling prescribes instructions that also take into account future changes in the Company's circumstances.On August 18, 2011, an application was submitted to the same court by another bearer of Company debentures (Series 5) for inclusion in the above-mentioned proceeding, given that in his view the Company should not be allowed to continue with the special distribution.During a hearing of these applications held on September 19, 2011, the parties agreed to accept the Court's position whereby the Court's approval of the distribution under Section 303 of the Companies Law will not derogate in any way from the obligations of the Company's directors and officers under any law.The Court validated this agreement and ruled that in view of this agreement, a discussion of the other issues raised in the applications filed with the Court is rendered superfluous. The Court stipulated that the foregoing is not intended to prevent a creditor from applying to the court if s/he is able to demonstrate that the Company's solvency has significantly deteriorated.Pursuant to this decision, the Company stipulated that the ruling does not change continuation of payments of the special distribution and the Company's on-going dividend policy, and that no further application to the Court is necessary before each payment is made. 3 Subject to meeting the distribution tests. 3 In September 2011, two shareholders of the Company wrote to the board of directors alleging that the Company must take legal action against its senior officers in connection with loans taken by the Company that were (allegedly) used for distributing dividends to the shareholders and caused the Company losses and costs. According to these shareholders, the Company's senior officers violated their duty of care and trust towards the Company in this context.On October 11, 2011, the board of directors discussed these applications and resolved to reject them after concluding that there are no grounds for taking legal action as requested. Section 1.5 – Financial information regarding the Group's areas of operation Section 1.5.4 – Principal results and operational data A. Bezeq Fixed-Line (the Company’s activity as domestic operator) (NIS millions unless stated otherwise) Q3 2011 Q2 2011 Q1 2011 Q4 2010 Q3 2010 Q2 2010 Q1 2010 Revenues Operating profit Depreciation and amortization EBITDA Net profit Cash flow from operating activities Payments for investment in property, plant & equipment and intangible assets Proceeds from sale of property, plant & equipment 68 48 43 48 26 15 Free cash flow (1) Number of active subscriber lines at end of period (in thousands) (2) Average monthly revenue per line (NIS) (ARPL) (3) 78 78 80 83 83 81 80 No. of outgoing minutes (in millions) No. of incoming minutes (in millions) Number of internet subscribers at the end of the period (in thousands) (2) % of subscribers using NGN services out of total Internet subscribers connected to the NGN network 44
